Citation Nr: 1213772	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-43 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to residuals of a right tibial fracture.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 Regional Office (RO) in Newington, Connecticut rating decision, which determined that new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for a cervical spine disability, but denied service connection on the merits.

The Veteran had a hearing before the undersigned Veterans Law Judge in December 2010.  A transcript of the hearing has been reviewed and associated with the claims file.

In a February 2011 decision, the Board reopened the Veteran's claim and remanded the issue for additional development.  The requested development having been completed, the matter again is before the Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a cervical spine disability that is etiologically related to a disease, injury, or event in service, to include his service-connected residuals of right tibia fracture.


CONCLUSION OF LAW

The Veteran's cervical spine disability is not due to or the result of any service-connected condition or any other incident of service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in July 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely a more definitive nexus opinion from his private physician.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary for establishing entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient treatment records are in the file.  Post service private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Furthermore, the Veteran does not claim there is additional evidence not of record that would help his claim.  

With regards to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, the Veteran was provided a VA examination in February 2009, which showed a current cervical spine disability, but the examiner concluded that the Veteran's current cervical spine disability was not caused or aggravated by his service-connected residuals of right tibial fracture.  The examiner did not address whether the Veteran's current cervical spine disability was directly related to his military service because during the course of the examination the Veteran denied any problems with his cervical spine until 25 years after military service.  Based on certain medical evidence of record, discussed in greater detail below, the Board remanded the claim in February 2011 for an addendum opinion to consider whether the Veteran's current cervical spine disability was directly caused by his military service.  The resulting March 2011 VA opinion concluded that the current degenerative disc disease of the cervical spine was less likely than not a direct result of the Veteran's in-service fall from a guard tower in 1972.  As will be discussed, the opinion provider discussed multiple bases for the opinion.  Finally, the RO requested an additional VA examination in November 2011.  Following physical examination and interview of the Veteran, the examiner concluded that she could not link the Veteran's cervical spine disability to his military service without resort to speculation, noting that there was no mention of a neck condition for 26 years after service or complaints of injury or problems with the neck at the time of the fall from the guard tower or at separation from service.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease, to include arthritis, becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, the Veteran was not diagnosed with arthritis of the cervical spine until decades after service.  As such, service connection on a presumptive basis is not warranted.  See id.  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran's service treatment records indicate that he fell from a guard tower in February 1972 and fractured his right distal tibia.  The records do not indicate contemporaneous or subsequent complaints of neck problems.  A July 1972 clinical discharge summary stated that on admission the Veteran had been "essentially within normal limits" except for his right tibial fracture.  The Veteran's August 1972 separation examination noted his tibial fracture, as well as a fractured rib, but included no complaints of neck problems and the neck was found normal on examination.  

Shortly after separation from service, a November 1972 VA examination based on the Veteran's claim for service connection for residuals of his right tibial fracture found that other than the Veteran's right leg the remainder of his musculoskeletal system was within normal limits.  

A private January 1998 treatment record indicated neck stiffness beginning 3 weeks prior.  The Veteran denied a history of trauma, injury, or over exertion.  The Veteran had some radiating pain into his scapula, triceps, and forearm.  The impression was neck pain with radiculopathy.  A January 1998 x-ray report indicated multilevel cervical degenerative disc disease.  A January 1998 MRI showed multilevel cervical degenerative disc disease with severe central canal and neural foraminal compromise.  

A September 2001 private chiropractic letter noted a 10 day history of right neck pain with radiation of gradual onset and with no known trauma.  A letter dated in March 2002 from a private chiropractor indicated a noted leg length discrepancy on the right due to the in-service tibial fracture.  As to etiology of the neck problems, the examiner opined, "It is reasonable to assume that the patient's spinal problems may well be the result of this deficiency which has caused overall spinal imbalance and distortion in the years that it has been present."  An April 2002 letter from a private physical therapist indicated that the Veteran had asymmetry in weight bearing, which affected his entire spine.

A July 2002 VA examination report noted review of the Veteran's 1998 x-rays and MRI discussed above.  The Veteran described his in-service fall of 40 feet and subsequent treatment for right tibial fracture.  At that time, the Veteran stated that he first developed neck pain in 1995 to 1996.  The Veteran reported intermittent pain without history of injury.  The Veteran noted weakness and fatigability in his hands, which had preceded his neck pain.  The examiner diagnosed multilevel degenerative disc disease based on x-ray evidence.  As to etiology, the examiner concluded that there was no specific relationship between the Veteran's right tibial fracture and his neck complaints and arthritis.  The examiner stated that the arthritis and other neck problems were more likely than not due to age-related changes.  The examiner could find no definitive relationship between the Veteran's right tibial fracture and his neck problems.

A June 2008 record from the Veteran's private chiropractor reiterated the statements made in the above-referenced March 2002 letter and that the Veteran's symptoms had even worsened since that time.

The Veteran was afforded another VA examination in February 2009.  The Veteran discussed his in-service fall and resulting fractured tibia, but explicitly denied other bodily injuries at that time, including his neck.  The examiner discussed the Veteran's service treatment records and the absence of complaints for 25 years thereafter.  The examiner discussed the January 1998 record indicating a 3 week history of neck stiffness.  The examiner discussed the private opinions of record.  Following interview of the Veteran, physical examination, and diagnostic testing, the examiner concluded that it was less likely as not that the Veteran's cervical spine disability was related to the right tibial fracture that occurred during service.  As to rationale, the examiner noted the absence of injury or complaints regarding the neck in service or at discharge, that the Veteran did not report neck symptoms for 25 years after the tibial fracture and that such a span was "an excessively long period of time for symptoms to occur after an injury if a relationship did exist, in particular when no acute symptoms at the time of the injury are reported."  The examiner indicated that the medical literature stated that the most common cause of cervical degenerative disc disease was aging, as well as physical activity.  As such, while the examiner did acknowledge the Veteran's leg length discrepancy due to his tibial fracture, he concluded the current cervical spine disability was less likely as not related to his leg length discrepancy and more likely than not that the physical activity associated with working as a mechanic, as well as normal aging, resulted in the Veteran's current cervical degenerative disc disease.

The Board also considered written letters from a private physician submitted by the Veteran in support of his claim.  An April 2010 private physician's letter stated, "As for his neck, most likely this is more degenerative but certainly after a history of fall from 40 feet it is not unreasonable to assume that there was a neck injury at that time as well."  The same physician submitted a second letter, dated in May 2010, stating, in relevant part, "As for his neck, again certainly it is not unreasonable to assume that falling forty feet will have lead [sic] to an injury to the neck."  A third letter from the same physician, dated in February 2011, indicated, "it is certainly not unreasonable to suspect that a fall from forty feet would lead to future problems and in his case a progressively worsening degenerative spinal area.  Certainly aging is a contributing factor but the trauma of the forty foot fall may have been the start of this process.  Other than that I certainly can not say with 100% certainty that this fall is the only contributing factor to this condition."

A March 2011 VA opinion discussed the Veteran's February 1972 in-service fall, his normal spine examination on separation from service in August 1972, the normal musculoskeletal examination other than the residuals of right tibial fracture in October 1972, and the July 2002 and February 2009 VA examination report conclusions.  The physician also discussed the Veteran's denial of neck problems following his in-service fall during the February 2009 VA examination and the April 2010 and May 2010 letters from the Veteran's private physician.  The physician concluded that the Veteran's current cervical spine disability was most likely due to the aging process and "less likely a direct post-traumatic [degenerative disc disease] from the 1972 fall despite [the April and May 2010 private physician's] comments."  As to rationale, the physician noted the absence of evidence of a neck injury at the time of the February 1972 fall; the absence of evidence of neck dysfunction in August 1972; the absence of reported neck symptoms for 25 years thereafter; that aging and work-related stressors were the most likely contributors to the current neck disability; and that the Veteran's private physician's opinions were at best speculative as there was no acute neck injury reported or recorded.

Finally, the Veteran was afforded another VA examination in November 2011.  Following review of the claims file, interview of the Veteran, and physical examination, the examiner was unable to link the Veteran's cervical spine disability to his military service without resort to speculation.  The examiner was unable to reach a conclusion, as there was no mention of a neck condition until 26 years after the in-service fall and no mention of a neck injury or complaints at the time of the fall or separation from service.

Having reviewed the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim on either a direct or secondary basis.  

With respect to granting service connection on a direct basis, the Board notes, as outlined above, there were no complaints, treatment, or diagnoses with respect to the Veteran's cervical spine in service, including in the immediate aftermath of his 40 foot fall, at the Veteran's hospital admission following his 40 foot fall, and at his separation from service.  

After service, a November 1972 VA examination found the Veteran's musculoskeletal system within normal limits, save for his right tibia.  Furthermore, the Veteran was not diagnosed with a neck disability until more than 25 years after service.  At that time, the Veteran denied a history of injury or trauma to his neck and stated that his neck problems began several weeks prior to seeking treatment.  Subsequently, during VA examination in July 2002 the Veteran reported that his first symptoms of neck problems began in 1995 to 1996.  During the February 2009 VA examination, the Veteran denied any injury except to his right tibia as a result of his in-service fall.  During his December 2010 Board hearing, the Veteran reported that his entire body hurt after the in-service fall, but that he was in shock and did not notice any particular neck pain.  The Veteran also stated that over the years his neck began to hurt, but did not report pain or other symptomatology from the time of his fall or from his military service in general.  During a June 2010 hearing before an RO hearing officer, the Veteran stated that when he was younger he didn't experience pain in his neck as much.  The Veteran's wife indicated that he began to complain about neck pains around 1980.  Thus, the contemporaneous and more nearly contemporaneous statements by the Veteran indicate there is no evidence of a continuity of neck pain or other symptomatology from the February 1972 in-service fall or from the Veteran's military service in general.  To the extent that more recent statements from the Veteran or his representative have attempted to ascribe some continuity of neck symptoms since service, the Board finds these statements made more than 30 years after the incident and in pursuit of VA compensation benefits of significantly less probative value than statements made at the time of the incident and for decades thereafter denying ongoing neck problems from February 1972 and the contemporaneous medical evidence of a normal cervical spine.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of neck problems from the time of the fall or otherwise from service.  Rather, the Veteran specifically denied neck problems during treatment in service and examinations both in service and shortly after service found no neck problems.  In addition, when the Veteran did first report neck problems, more than 25 years after service, he reported more recent onset and denied any specific trauma to the neck.  The Board finds it reasonable to conclude that had the Veteran experienced ongoing neck pain from the time of his in-service fall that he would have reported that trauma during his initial treatment for neck problems and for multiple years thereafter where he denied neck problems following the fall.  As such, to the extent that the Veteran now claims ongoing problems from his 40 foot fall in service, the ultimate conclusion is that any such statements are simply not credible evidence.

The Board also considered the April 2010, May 2010, and February 2011 written letters from a private physician submitted by the Veteran in support of his claim.  As noted above, however, the letters indicate only that it was "not unreasonable" to conclude that a fall from 40 feet would result in spine problems, to include his current cervical spine disabilities, or that the fall "may" have resulted in some measure of his current neck disabilities.  In that regard, the Board notes that a possible connection to service is too tenuous a basis on which to grant service connection.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  For the same reason, the Board finds the November 2011 VA examiner's opinion of no probative value.  While noting the absence of complaints of neck pain during service and for 26 years thereafter, the examiner indicated that she was unable to provide an opinion as to the etiology of the Veteran's current cervical spine disability without resorting to speculation.

By contrast, the Board finds the March 2011 VA physician's opinion of significant probative value.  The physician extensively discussed the evidence of record, including the in-service and post-service statements of the Veteran and the in-service and post-service medical evidence of record.  The physician provided a thorough and extensive rationale for the opinion expressed.  The physician's conclusions are fully explained and consistent with the evidence of record.  

In conclusion, the March 2011 VA physician clearly reviewed the Veteran's medical history, considered the Veteran's contentions, and offered a detailed rationale for his opinion.  The Board finds this opinion substantially outweighs the other lay and medical evidence of record.  As discussed, the other medical opinions regarding whether the Veteran's current cervical spine disability was caused directly by his in-service 40 foot fall are speculative in nature and of no probative value and the Veteran consistently denied any neck problems due to the in-service fall in service and for decades thereafter.  To the extent that he now claims a continuity of such problems, the Board finds his contentions not credible in light of his prior statements and the medical evidence of record.  Thus, the Board finds the March 2011 VA physician's opinion to be the most probative and persuasive evidence of record.  As such, service connection cannot be granted for the claimed disability on a direct basis. 

The Board also has considered the Veteran's contentions that his current cervical spine disability was caused or permanently aggravated by his service-connected residuals of right tibial fracture.  

In that regard, the Board acknowledges the March 2002 and June 2008 letters from the Veteran's private chiropractor.  As above, however, as the letters indicate only that the Veteran's current cervical spine disability "may well be the result of a shortened right leg" the Board finds the letters to be speculative in nature and of no probative value.  See Obert, 5 Vet. App. at 33; Beausoleil, 8 Vet. App. at 462; Libertine, 9 Vet. App. at 523.

By contrast, the Board finds the February 2009 VA examiner's opinion of significant probative value.  The examiner extensively discussed the evidence of record, including the in-service and post-service statements of the Veteran and the in-service and post-service medical evidence of record.  The examiner provided a thorough and extensive rationale for the opinion expressed, citing to medical literature and the evidence of record.  The examiner's conclusions are fully explained and consistent with the evidence of record.  In that regard, the Board notes that the July 2002 VA examiner also concluded that the Veteran's cervical spine disability was due to his age and that there was no relationship to his service-connected residuals of right tibial fracture.  Finally, the Board specifically finds that the February 2009 examiner's opinions contemplated and rejected both that the Veteran's current cervical spine disability was caused by his residuals of right tibial fracture, including his resulting leg length discrepancy, or had been permanently aggravated by the same.  The examiner specifically attributed the entirety of the Veteran's current neck disability to the years of physically demanding post-service work and the natural aging process.  The examiner's opinions clearly contemplated both causation and aggravation.

The Board acknowledges the April 2002 physical therapist's letter noting that "asymmetry in weight bearing affected his entire spine."  This letter does not specifically attribute the Veteran's current cervical spine disability to his leg length discrepancy caused by his service-connected right tibial fracture.  To the extent that this letter attempts to do so, the Board finds the opinion substantially outweighed by the February 2009 VA opinion.  The April 2002 letter does not discuss the absence of neck symptoms for over 25 years after the fall and resulting leg length discrepancy, nor is there evidence that the physical therapist considered the Veteran's physically demanding post-service work history or the natural process of aging.  Given the foregoing and that the February 2009 VA opinion was rendered by a physician with greater training and presumed expertise than the April 2002 physical therapist, the Board finds the February 2009 VA opinion of greater probative value.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board acknowledges the Veteran's assertions that his cervical spine disability was caused or aggravated by his service-connected residuals of right tibial fracture.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of neck pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, necessarily competent to render an opinion as to the cause or etiology of any current complaints such as neck pain because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, the Board ultimately places more probative weight on the opinion of the competent health care specialist, who considered the Veteran's lay report, but also conducted a thorough physical examination, and reviewed the results of diagnostic tests, and concluded that it was less likely that his neck disability was either caused or aggravated by his service-connected residuals of right tibial fracture, including his leg length discrepancy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current cervical spine disability and his service-connected residuals of right tibial fracture.  The Board places more weight on the opinion of the competent VA physician who provided the February 2009 opinions, based on review of the medical records and claims file, interview of the Veteran, and physical examination, than on the April 2002 physical therapist's opinion, the March 2002 and June 2008 private chiropractor's speculative opinion and the Veteran's lay assertions that his current cervical spine disability is related to his residuals of right tibial fracture.  As such, no finding of service connection is warranted on a secondary basis.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


